Citation Nr: 9914260	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for neuropathy of the left 
upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from September 1981 to March 
1993.

In its previous remand, the Board of Veterans' Appeals 
(Board) specifically requested that the regional office (RO) 
obtain a neurological examination and opinions from the 
examiner as to whether the veteran currently had an 
identifiable neuropathy of the left upper extremity, the 
degree of medical probability that any such disorder was 
causally related to the veteran's period of active service, 
and whether the findings contained in the May 1993 Department 
of Veterans Affairs (VA) electromyogram (EMG) report 
constituted a definite diagnosis of neuropathy of the left 
arm.  In addition, if the examiner was not able to formulate 
such opinions without resort to speculation, this was to be 
indicated in the requested opinions.  The Board notes that 
the RO sought and ultimately obtained a neurological 
examination pursuant to the Board's request in July 1998.

However, the Board has reviewed the results from this 
examination and finds that it does not provide all of the 
information which was requested in the Board's remand of June 
1997.  More specifically, the Board initially notes that the 
report from the examination reflects that the examiner 
reviewed the veteran's file "in conjunction with specific 
questions regarding the right upper extremity," and "with 
particular emphasis on right upper extremity function," when 
the questions for which opinions were sought clearly 
pertained to the left upper extremity.  In addition, the 
Board notes that it is not clear from the report whether 
certain findings refer to the right upper extremity or are 
intended to refer to both upper extremities.  Consequently, 
the Board finds that remand is again warranted for further 
medical development.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the left upper 
extremity.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the left upper 
extremity.

2.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the May 1993 VA EMG study, the most 
recent VA medical records and reports, 
and this remand) to be reviewed, 
preferably by the same physician who 
provided the medical opinions in July 
1998, in order to formulate responses to 
the following questions as to the left 
upper extremity:

(a) Does the veteran now have an 
identifiable neuropathy or other 
disability of the left upper extremity 
and, if so, what is the correct 
diagnos(es) of the disorder or disorders;

(b) If one or more disorders of the left 
upper extremity now exist, what is the 
degree of medical probability that any 
such disorder is causally related to the 
veteran's period of active service?

The physician is also requested to 
provide an opinion as to whether the 
findings contained in the May 1993 VA EMG 
report constituted a definite diagnosis 
of neuropathy of the left upper 
extremity.

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, the 
examiner should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
neuropathy of the left upper extremity.  

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









